DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 27-32 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 May 2021.
Applicant’s election without traverse of Invention II in the reply filed on 28 May 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially parallel" in claims 18 and 26 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not The term “substantially parallel” places a definite term “parallel” which requires two lines to pass in the exact same direction at all points so that they never touch next to a relative term “substantially”, which allows for that to not be the case. It is unclear the limitations of “substantially parallel”, because if two lines are slightly not parallel, they are not parallel at all, so an item cannot be “substantially parallel” to something else.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060171807) in view of Liang (US 20100068033).
Regarding claim 1, Lee discloses An airfoil for a turbine engine (Figure 5), the airfoil comprising: an outer wall having an outer surface and bounding an interior, the outer wall defining a pressure side and a suction side, extending axially between a leading edge and a trailing edge to define a chord-wise direction, extending radially between a root and a tip to define a span-wise direction (Figure 5), and defining a stagnation line extending in the span-wise direction separating the pressure side from the suction side proximate the leading edge (figure 6 shows the stagnation line going down the middle of the center row of holes 64, as Figure 6 is showing the arrangement of holes at the leading edge of the blade. Paragraph 0010 of Lee describes that the cooling holes are formed in the leading edge, so the stagnation line is considered to be at the centerline of the center row of holes in the leading edge 36 as shown in Figure 6. Further, stagnation lines on the leading edge can change based on the flow properties of the air touching the blade so the stagnation line being selected here is the leading edge of Annotated Figure 6 item 200); at least one cooling supply conduit provided in the interior (Figure 3 shows an example of the interior cooling supply conduit); and at least one cooling passage fluidly coupling the at least one cooling supply conduit to the outer surface of the outer wall (Figure 9, item 64), the at least one cooling passage comprising: an outlet opening onto the outer surface proximate the leading edge and having a first width (Annotated Figure 6, item 100) and a first height (Annotated Figure 6, item 101) defining a first cross-sectional area with a first aspect ratio greater than or equal to 1:1 (Annotated Figure 6 does not show a scale version of the figure so the actual measurements cannot be relied upon for an exact aspect ratio determination, however it shows a general orientation where the width is greater than the height, meaning that the aspect ratio is greater than 1:1. Further, although annotated Figure 6 shows the tool for shaping the hole, it shows the actual shape of each hole without the distorted sectional view of the other figures, and as the directionality of the cross-section is not stated, the cross section of the shape of the tool discloses the limitations), an inlet fluidly coupled to the at least one cooling supply conduit and having a second width and a second height defining a second cross-sectional area (Figure 8 item 64  and Figure 6 shows the inlet hole being a circle).  a curved passage defining a curvilinear centerline extending between a geometric center of both the outlet and the inlet. 
Lee and Liang are analogous prior art because both describe cooling hole structures for the leading edge of a turbine blade. Liang teaches a curved cooling hole structure (Figure 2) with a curved centerline. The curved structure and centerline of Liang helps to create a smooth diffusion section and allows the film cooling flow to spread out of the hole better than conventional configurations (Par. 0010) and the resulting lower angle helps improve the film effectiveness (Par. 0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling hole structure of Lee to include the curved cooling hole and lower angle resulting from the curvature because the structure helps improve cooling flow spread and effectiveness (Pars. 0010 and 0017).

    PNG
    media_image1.png
    351
    501
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    611
    512
    media_image2.png
    Greyscale

Annotated Figure 6
Regarding claim 2, Lee in view of Liang teaches the curved passage includes a section of continuous transition extending between the first cross-sectional area and the second cross-sectional area with a constant transition rate (Lee Figure 8 item 61 shows the cone expansion having a constant expansion rate in that section of the hole).
Regarding claim 3, Lee in view of Liang teaches the curved passage includes a section of discontinuous transition extending between the first cross-sectional area and the second cross-section area with a changing transition rate (Lee Figure 8 shows a changing transition rate at the point between 64 and 61 as it transitions from zero transition to an amount of transition, which is a discontinuous rate).
Regarding claim 4, Lee in view of Liang teaches the curved passage includes a constant section with zero transition rate extending between the first cross-sectional area and the second cross-sectional area (Lee Figure 8 item 64 shows a rate of area expansion of zero in the static area).
Regarding claim 5, Lee in view of Liang teaches the second cross-sectional area has a second aspect ratio that is less than the first aspect ratio (Lee Figures 8 and 9 show that the inlet 64 is a circle, as is further described in Paragraph 0007, meaning it has an aspect ratio of 1:1 and is less than the aspect ratio of the outlet).
Regarding claim 6, Lee in view of Liang teaches that the curvilinear centerline extends in a first direction from the inlet toward the leading edge and then in a second direction toward the tip (Figure 9 of Lee and Figure 2 of Liang both show the centerline extending both towards the leading edge and towards the tip (angled in both direction so it extends in both directions)).
Regarding claim 7, Lee in view of Liang teaches that the curvilinear centerline forms an angle of less than 45 degrees with the outer surface of the outlet (Liang Figure 2 appears to show the angle of the centerline being less than 45 degrees at the outlet). Alternatively, Liang describes that a lower angle at the outlet increases the film effectiveness (Par. 0017), so the angle at the outlet is a result effective variable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angle below 45 degrees, since it has 
Regarding claim 8, Lee in view of Liang teaches that the curvilinear centerline forms an angle between 10 and 40 degrees with the outer surface of the outlet (Liang Figure 2 appears to show the angle of the centerline being between 10 and 40 degrees at the outlet). Alternatively, Liang describes that a lower angle at the outlet increases the film effectiveness (Par. 0017), so the angle at the outlet is a result effective variable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angle between 10 and 40 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Lee in view of Liang teaches that the curved passage defines a turn between an axial direction and a radial direction (Liang Figure 2 shows the centerline curving and thereby turning from an axial to a radial direction).
Regarding claim 12, Lee in view of Liang teaches that the outlet is a diffusing outlet (Lee Par. 0010).
Regarding claim 13, Lee in view of Liang teaches a stagnation line separates the pressure side from the suction side. Paragraph 0010 of Lee describes that the cooling holes are formed in the leading edge, so the stagnation line is considered to be at the centerline of the center row of holes in the leading edge 36 as shown in Figure 6. Further, stagnation lines on the leading edge can change based on the flow properties of the air touching the blade so the stagnation line being selected here is the leading edge of Annotated Figure 6 item 200 as described above.
Regarding claim 14, Lee in view of Liang teaches the outlet intersects the stagnation line (Lee Annotated Figure 6 item 200).
Regarding claim 15, Lee in view of Liang teaches a pair of cooling hole rows located on either side of the stagnation line and including multiple of the at least one cooling passage (Lee Annotated Figure 6).
Regarding claim 16, Lee in view of Liang teaches an outlet centerline of each outlet associated with the pair of cooling hole rows is angled with respect to the stagnation line (Lee Annotated figure 6 shows the leading edge has a curve from the leading edge point so the holes on either side would be angled relative to the centerline 200. Figure 5 provides another view).
Regarding claim 17, Lee in view of Liang teaches that a stagnation row comprising at least one cooling passage includes an outlet that intersects the stagnation line (Lee Annotated Figure 6, item 200).
Regarding claim 18, Lee in view of Liang teaches that an outlet centerline of each respective outlet of the pair of cooling hole rows and the stagnation row are substantially parallel to each other. As described in the 112b rejection above, the term “substantially parallel” is indefinite and makes the limitation very broad. As shown in Figure 8, each of the rows are parallel in that they share the same angle relative to each other.
Regarding claim 19, Lee discloses A component for an engine with rotating parts about an engine centerline (Figure 5), the component having an interior bounded by an outer wall having an outer surface (Figure 5), with a stagnation line defined by where a flow of combusted gases in contact with the outer surface has a velocity of zero (Annotated Figure 6 item 200 shows the stagnation line going down the middle of the center row of holes 64, as Figure 6 is showing the arrangement of holes at the leading edge of the blade); at least one cooling supply conduit located within the interior (Figure 3 shows an example of the interior cooling supply conduit); and at least one cooling passage (Figure 9, item 64), the at least one cooling passage comprising: an outlet opening onto the outer surface proximate the stagnation line and having a first width (Annotated Figure 6, item 100) and a first height (Annotated Figure 6, item 101) defining a first cross-sectional area with a first aspect ratio greater than or equal to 1:1 (Annotated Figure 6 does not show a scale version of the figure so the actual measurements cannot be relied upon for an exact aspect ratio determination, however it shows a general orientation where the width is greater than the height, meaning that the aspect ratio is greater than 1:1. Further, although annotated Figure 6 shows the tool for shaping the hole, it shows the actual shape of each hole without the distorted sectional view of the other figures, and as the directionality of the cross-section is not stated, the cross section of the shape of the tool discloses the limitations), an inlet fluidly coupled to the at least one cooling supply conduit and having a second width and a second height defining a second cross-sectional area (Figure 8 item 64  and Figure 6 shows the inlet hole being a circle). However, Lee does not explicitly disclose a curved passage defining a curvilinear centerline extending between a geometric center of both the outlet and the inlet; wherein the curved passage defines a turn between an axial direction and a radial direction with respect to the engine centerline. 
Lee and Liang are analogous prior art because both describe cooling hole structures for the leading edge of a turbine blade. Liang teaches a curved cooling hole structure (Figure 2) with a curved centerline that defines a turn between an axial direction and a radial direction with respect to the engine centerline (Figure 2 shows the centerline turn from being mostly axially oriented to mostly radially oriented). The curved structure and centerline of Liang helps to create a smooth diffusion section and allows the film cooling flow to spread out of the hole better than 
Regarding claim 20, Lee in view of Liang teaches the first cross-sectional area is further defined by a first width and the second cross-sectional area is further defined by a second width, and the first width is greater than the second width (Figures 6 and 8 show the width at the outlet being greater than the width at the inlet).
Regarding claim 21, Lee in view of Liang teaches that the outer surface further comprises a stagnation line separating two airflows along two sides of the component (Paragraph 0010 of Lee describes that the cooling holes are formed in the leading edge, so the stagnation line is considered to be at the centerline of the center row of holes in the leading edge 36 as shown in Figure 6. Further, stagnation lines on the leading edge can change based on the flow properties of the air touching the blade so the stagnation line being selected here is the leading edge of Annotated Figure 6 item 200. Any stagnation line will separate two airflows.).
Regarding claim 22, Lee in view of Liang teaches the outlet intersects the stagnation line (Lee Annotated Figure 6 item 200).
Regarding claim 23, Lee in view of Liang teaches the cooling passage is a pair of cooling passages having a pair of outlets that are located on each side of the stagnation line (Lee Annotated Figure 6 shows at least two holes in each of the rows).
Regarding claim 24, Lee in view of Liang teaches the curvilinear centerline of each of the pair of cooling passages at their respective outlets is angled with respect to the stagnation line (Lee Annotated figure 6 shows the leading edge has a curve from the leading edge point so the holes on either side would be angled relative to the centerline 200. Figure 5 provides another view).
Regarding claim 24, Lee in view of Liang teaches that an additional cooling passage comprises an outlet that intersects the stagnation line (Lee Annotated Figure 6, item 200, a third passage outside of the two claimed is shown in Figure 6).
Regarding claim 25, Lee in view of Liang teaches that the curvilinear centerline of each of the pair of cooling passages and the additional cooling passage at their respective outlets are substantially parallel to each other. As described in the 112b rejection above, the term “substantially parallel” is indefinite and makes the limitation very broad. As shown in Figure 8, each of the rows are parallel in that they share the same angle relative to each other.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060171807) in view of Liang (US 20100068033) as applied to claim 1 above, and further in view of Lewis (US 20160326886).
Regarding claim 11, Lee in view of Liang teaches the limitations of claim 1 as set forth in the 103 rejection above but does not explicitly teach that the inlet is located within a protuberance extending into the cooling supply conduit. Lee in view of Liang and Lewis are analogous prior art because both describe gas turbine blade leading edge cooling hole orientations. Lewis teaches a protuberance (Figure 4, item 150) extending into the cooling supply inlet (142). Lewis teaches that the protuberance helps create longer cooling holes which results in improved cooling of the leading edge and less required cooling flow (Par. 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745